DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 12/1/20.  Applicant amended claims 1, 2, 4, 11-13 and cancel claim 3.  Therefore, claims 1, 2, 4-13 are currently pending in this application.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9, 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Takeishi et al. (US 2013/0199504).

Takeishi discloses a diagnostic apparatus for an evaporative fuel processing system, the apparatus comprising:
a fuel tank (25) (see Figure 11) configured to retain fuel to be fed to an engine equipped with a pressure charger (compressor 31) (see Figure 11);
a canister (41) (see Figure 11) configured to communicate with the fuel tank and  adsorb evaporative fuel generated in the fuel tank;
an upstream purge line (45b) configured to allow the canister (41) and an intake system (not numbered) of the engine to communicate with each other at an upstream side of the pressure charger (compressor 31) (see Figure 11);
an upstream purge valve (48) (see Figure 11) disposed in the upstream purge line and configured to open and close the upstream purge line;
a pressure detector (74) (see Figure 11) configured to detect pressure in the upstream purge line;

    PNG
    media_image1.png
    534
    740
    media_image1.png
    Greyscale


a valve controller configured to open the upstream purge valve (48) (see Figure 11) when pressure-charging is performed by the pressure charger (31) (see Figure 11, par. [0076]) (i.e. a purging operation is carried out through the purge passage 45b) and to close the upstream purge valve (48) (see Figure 11) during non-pressure-charging (see par. [0075]) (i.e. a purging operation is not carried out through the purge passage 45b);
a first timekeeper configured to accumulatively measure a time (from t=0 to tl2) (see Figures 2D) in which a diagnosis execution condition, including an amount of air taken into the engine and an open-close status of the upstream purge valve (48) (see Figure 11) is satisfied (see par. [0160]), after the diagnosis execution condition is satisfied and a diagnosis for a purge flow in the upstream purge line is started (see par. [0122]); and
a processor configured to determine that the evaporative fuel processing system operates normally (i.e. no leak of the vaporized fuel) if the pressure in the upstream purge line (45b) detected by the pressure detector (74) (see Figure 11) decreases by a predetermined pressure or more from the start of the diagnosis until an accumulative time measured by the first timekeeper reaches a predetermined time (t43 in Figure 12D) (see par. [0160]), and to determine that the evaporative fuel processing system operates abnormally (i.e. there occurs leak of the vaporized fuel) if the pressure in the upstream purge line does not decrease by the predetermined pressure or more from the start of the diagnosis (see par. [0160]).


Takeishi discloses the diagnostic apparatus according to Claim 1; Takeishi further discloses a downstream purge line (45a) configured to allow the canister (41) and the intake system of the engine to communicate with each other at a downstream side of the pressure charger (compressor 31); and a downstream purge valve (47) disposed in the downstream purge line and configured to open and close the downstream purge line, wherein the valve controller closes the downstream purge valve (47) during the diagnosis (see par. [0096, 0099]).

With regards to claim 7:
Takeishi discloses the diagnostic apparatus according to Claim 1, Takeishi further discloses wherein, if an amount of fuel retained in the fuel tank is larger than or equal to a predetermined amount (i.e. fuel pressure in the fuel tank is higher than a predetermined threshold value), the determiner confirms a diagnostic result (see par. [0068, 0069, 0122]).

With regards to claim 9:
Takeishi discloses the diagnostic apparatus according to Claim 1, Takeishi further discloses the apparatus a blocking unit (valve 44) (see Figure 1) configured to block communication between the canister (41) (see Figure 1) and atmosphere during the diagnosis (see par. [0082]).



Takeishi discloses a diagnostic apparatus for an evaporative fuel processing system, the apparatus comprising:
a fuel tank (25) (see Figure 11) configured to retain fuel to be fed to an engine equipped with a pressure charger (compressor 31) (see Figure 11);
a canister (41) (see Figure 11) configured to communicate with the fuel tank (25) and adsorb evaporative fuel generated in the fuel tank;
an upstream purge line (45b) (see Figure 11) configured to allow the canister (41) (see Figure 11) and an intake system of the engine to communicate with each other at an upstream side of the pressure charger (compressor 31) (see Figure 11);
an upstream purge valve (48) (see Figure 11) disposed in the upstream purge line and configured to open and close the upstream purge line;
a pressure detector (74) (see Figure 11) configured to detect pressure in the upstream purge line; and circuitry configured to open the upstream purge valve (48) when pressure charging is performed by the pressure charger (31) (see Figure 11, par. [0076]) (i.e. a purging operation is carried out through the purge passage 45b), and to close the upstream purge valve (48) during non-pressure-charging (see par. [0075]) (i.e. a purging operation is not carried out through the purge passage 45b);
accumulatively measure a time (from t=0 to t43 in Figure 12D) (“diagnosis for leak”) in which a diagnosis execution condition, including an amount of air taken into the engine and an open-close status of the upstream purge valve (48) is satisfied 
determine that the evaporative fuel processing system operates normally (i.e. no leak of the vaporized fuel) if the pressure in the upstream purge line (45b) detected by the pressure detector (74) (see Figure 11) decreases by a predetermined pressure or more from the start of the diagnosis until a measured accumulative time reaches a predetermined time (t43 in Figure 12D) (see par. [0160]), and determine that the evaporative fuel processing system operates abnormally (i.e. there occurs leak of the vaporized fuel) if the pressure in the upstream purge line does not decrease by the predetermined pressure or more from the start of the diagnosis (see par. [0160]).


    PNG
    media_image2.png
    297
    780
    media_image2.png
    Greyscale

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable overTakeishi et al. (US 2013/0199504) in view of Jackson et al. (US 2017/0218886).
With regards to claim 2:
Takeishi discloses the diagnostic apparatus according to Claim 1; however, Takeishi fails to disclose a second timekeeper configured to measure a length of time in which the diagnosis execution condition is continuously not satisfied after the start of the diagnosis, and wherein the processor ends the diagnosis if a continuous time measured by the second timekeeper reaches a predetermined time or longer.
Jackson teaches measuring a length of time in which a diagnosis execution condition is continuously not satisfied after the start of the diagnosis, and a processor ends the diagnosis if a continuous time measured by the second timekeeper reaches a predetermined time or longer (see par. [0042, 0044]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Takeishi by measuring a time in which the diagnosis execution condition is continuously not satisfied after the start of 

With regards to claim 4:
The modified Takeishi discloses the diagnostic apparatus according to Claim 2, Jackson further teaches a third timekeeper configured to accumulatively measure a time in which the diagnosis execution condition is not satisfied after the start of the diagnosis, wherein the determiner ends the diagnosis if an accumulative time measured by the third timekeeper reaches a predetermined time or longer (see par. [0042, 0044]).

With regards to claim 6:
The modified Takeishi discloses the diagnostic apparatus according to Claim 2; Takeishi further discloses a downstream purge line (45a) configured to allow the canister (41) and the intake system of the engine to communicate with each other at a downstream side of the pressure charger (compressor 31); and a downstream purge valve (47) disposed in the downstream purge line and configured to open and close the downstream purge line, wherein the valve controller closes the downstream purge valve (47) during the diagnosis (see par. [0096, 0099]).

With regards to claim 8:


With regards to claim 10:
The modified Takeishi discloses the diagnostic apparatus according to Claim 2, Takeishi further discloses the apparatus a blocking unit (valve 44) (see Figure 1) configured to block communication between the canister (41) (see Figure 1) and atmosphere during the diagnosis (see par. [0082]).

With regards to claim 12:
The modified Takeishi discloses the diagnostic apparatus according to Claim 2; however, Takeishi fails to disclose wherein the diagnostic apparatus is installed in a vehicle that comprises a manual transmission configured to shift gears in response to a manual operation and to convert an output torque of the engine.
With regards to the limitation “wherein the diagnostic apparatus is installed in a vehicle that comprises a manual transmission configured to shift gears in response to a manual operation and to convert and output torque of the engine”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have the diagnostic apparatus being installed in a vehicle that comprises a manual transmission configured to shift gears in response to a .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeishi et al. (US 2013/0199504).
Takeishi discloses the diagnostic apparatus according to Claim 1; however, Takeishi fails to disclose wherein the diagnostic apparatus is installed in a vehicle that comprises a manual transmission configured to shift gears in response to a manual operation and to convert and output torque of the engine.
With regards to the limitation “wherein the diagnostic apparatus is installed in a vehicle that comprises a manual transmission configured to shift gears in response to a manual operation and to convert and output torque of the engine”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have the diagnostic apparatus being installed in a vehicle that comprises a manual transmission configured to shift gears in response to a manual operation and to convert an output torque of the engine since the recitation of such amounts to an intended use statement.  Note that the diagnostic apparatus in Takeishi being installed in a no manual transmission vehicle, and both no manual transmission and manual transmission vehicle use the evaporative fuel processing 

Response to Arguments
Applicant’s arguments filed on 12/1/20 have been considered and they are not deemed persuasive.  Applicant argues that Takeishi fails to disclose the claimed pressure detector for detecting pressure in the upstream purge line.  The examiner respectfully disagrees.  Takeishi discloses that a pressure detector (74) (Fig. 11) is located downstream of pump 72 and upstream of the canister 41 (Fig. 11) in the upstream purge line similar to the pressure detector (773) in the Fig. 1 of the application.  Therefore, Takeishi discloses the claimed limitation in dispute.
Moreover, Applicant argues that Takeishi does not disclose a valve controller configured to open the upstream purge valve 48 as claimed. The examiner respectfully disagrees.  As shown in par. [0077, 0096, 0099], Takeishi discloses the valve controller opens or closes the purge valves (47, 48).
Further, Applicant argues that Takeishi does not disclose tracking a period of time for “an open-close status of the upstream purge valve is satisfied”.  The examiner respectfully disagrees.  Takeishi discloses tracking a period of time for “an open-close status of the upstream purge valve is satisfied” (see par. [0160]) and if the pressure in the upstream purge line detected by the pressure detector (74) decreases by a predetermined pressure (P-T7) (Fig. 12D) or more from the start of the diagnosis until an accumulative time measured by the first timekeeper reaches a predetermined time (t43 in Fig. 12D).  Therefore, Takeishi discloses the claimed limitations in dispute.


    PNG
    media_image3.png
    392
    1030
    media_image3.png
    Greyscale

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747